Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 13 December 2021 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 2, 3 and 5 have been canceled.
2. New Claim 7 has been added.
3. Claims 1 and 6 have been amended. 
4. Remarks drawn to rejections under 35 USC 112b, 102 and 103.
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of claim 6 under 35 USC 112(b) has been overcome by amendment. The recitation, especially muscles, has been deleted.
6. The rejection of Claim(s) 1, 4 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by CN 101638423 (Machine English Translation, Description pages 1-58 and Claims pages 1-9; ‘423) as evidenced by Murray (Encyclopedia of Nutritional Supplements, 1996, pages 283-287) has been withdrawn in view of the amendment to claims 1 and 6, which now require administration of empagliflozin as the active agent. ‘423 teaches the administration of phlorizin. Therefore, ‘423 does not anticipate claims 1, 4 and 6. The rejection of claims 2-3 has been rendered moot by cancelation.
7. The rejection of Claim(s) 1, 4 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Fushimi et al (US 7,294,618) as evidenced by Murray (Encyclopedia of Nutritional Supplements, 1996, pages 283-287) has been withdrawn in view of the amendment to claims 1 and 6 which now require administration of empagliflozin as the active agent. Fushimi does teach the 
8. Claims 1 and 4 under 35 U.S.C. 103 as being unpatentable over CN 101638423 (Machine English Translation, Description pages 1-58 and Claims pages 1-9; ‘423) as evidenced by Murray (Encyclopedia of Nutritional Supplements, 1996, pages 283-287) and further in view of Reiche et al (US 2015/0272977) and Himmelsbach et al. (CA 2557801), has been withdrawn in view of the amendments and replaced by the obviousness rejection as set forth below. The rejection of Claims 3 and 5 under 35 U.S.C. 103 as being unpatentable over CN 101638423 (Machine English Translation, Description pages 1-58 and Claims pages 1-9; ‘423) as evidenced by Murray (Encyclopedia of Nutritional Supplements, 1996, pages 283-287) and further in view of Reiche et al (US 2015/0272977) and Himmelsbach et al. (CA 2557801) has been rendered moot by cancelation.
	Claims 1, 4, 6 and 7 are pending in the case.
	The following rejections are necessitated by Applicant's amendment filed 13 December 2021 wherein the limitations in pending claims 1 and 6 have been amended. In claim 1 limitation regarding empagliflozin as the active agent and metabolic myopathy resulting from glycogen or lipid metabolism disorder have been added and the recitation SGLT2 inhibitor has been deleted. In claim 6 the recitation SGLT 2 inhibitor has been replaced by the recitation empagliflozin and the recitation especially muscles has been deleted.

Information Disclosure Statement
	Foreign language references listed in the Information Disclosure Statement(s) filed 12/13/2021, for which no English translation has been provided, have not been considered. If an 
Acknowledgement is hereby made of receipt of Information Disclosure Statement(s) filed by applicant on 12/13/2021. Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101638423 (Machine English Translation, Description pages 1-58 and Claims pages 1-9; ‘423; of record) in view of Himmelsbach et al (CA 2557801; of record) and further in view of Murray (Encyclopedia of Nutritional Supplements, 1996, pages 283-287; of record).
New claim 7 recites muscles as the organs in the method of claim 6.
‘423 teaches a method of treating metabolic myopathy in a patient via administration of an SGLT-2 inhibitor. The conditions treated are skeletal muscle disease including myotonic myopathy, metabolic myopathy, accumulation of various types of glycogen and mitochondrial cardiomyopathy (Description, pages 1-2 and 6-7; part of the limitations of claim 1). Since the patient having type II diabetes (page 4 of Description, third paragraph, as in claim 4). ‘423 teaches that carnitine can also be administered in its method (page 25 of Description, see bottom of page). ‘423 does not expressly teach the administration of empagliflozin as the active agent in its method as in claims 1 and 6.
Himmelsbach teaches the use of the SGLT2 inhibitors for treating metabolic disorders (abstract).

    PNG
    media_image1.png
    254
    478
    media_image1.png
    Greyscale

A preferred compound is empagliflozin (page 29; page 74):

    PNG
    media_image2.png
    82
    866
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    372
    862
    media_image3.png
    Greyscale

The metabolic disorders to be treated include diabetes, metabolic syndrome, insulin resistance, and obesity (page 46). This tells one of ordinary skill in the art that empaliflozin, an SGLT2 inhibitor, can be administered to a patient in the method of treatment of ‘423 and to a patient having type 2 diabetes (as in claims 1 and 4).
energy production in organs including muscles (as in claims 6-7). Therefore, in view of Murray’s teaching, the method of ‘423 wherein carnitine is administered, and Himmelsbach, one of ordinary skill in the art would find it obvious to administer emapgliflozin and carnitine in the method of ‘423 (as in claims 1, 4 and 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to treat, delay or slow down the progression of a metabolic myopathy in a patient via administration of empagliflozin as instantly claimed since SGLT-2 inhibitors are known in the art for treating such conditions and empagliflozin is an SGLT-2 inhibitor. It would be obvious to the artisan to administer empagliflozin to a patient suffering from metabolic myopathy from a lipid metabolism disorder as in claim 1 in view of the combined teachings of the prior art.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to 
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, an SGLT-2 inhibitor is useful as an active agent in a method of treating metabolic myopathy and emapliflozin is an SGLT-2 inhibitor. Thus, it is obvious to combine prior art teachings and arrive at the instant method with a reasonable expectation of success. Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. One of ordinary skill in the art would be motivated to use empagliflozin since it also treats other metabolic disorders including insulin resistance. 


Conclusion
Pending claims 1, 4 and 6-7 are rejected



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623